Citation Nr: 1202573	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hypertension claimed as due to colonoscopy and associated care performed by VA in September 2007. 

2. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for anemia claimed as due to colonoscopy and associated care performed by VA in September 2007. 

3. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for back pain claimed as due to colonoscopy and associated care performed by VA in September 2007. 

4. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for neuropathy of the left lower extremity claimed as due to colonoscopy and associated care performed by VA in September 2007. 

5. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hernia of the right groin claimed as due to colonoscopy and associated care performed by VA in September 2007. 

6. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for loss of bowel control claimed as due to colonoscopy and associated care performed by VA in September 2007. 

7. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for yeast infection claimed as due to colonoscopy and associated care performed by VA in September 2007. 

8. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hydrocele claimed as due to colonoscopy and associated care performed by VA in September 2007. 

9. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for generalized anxiety disorder as due to colonoscopy and associated care performed by VA in September 2007. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from January 1969 to April 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that there is a slight timing discrepancy between the RO's issuance of a statement of the case (SOC) and the Veteran's submission of a VA Form 9 that might ordinarily serve to perfect his appeal. Specifically, the VA Form 9 was received at the RO on February 5, 2010, whereas the SOC was dated February 8, 2010, and was thus issued after the submission of the VA Form 9. The Board here construes a memorandum submitted by the Veteran's authorized representative subsequently in February 2010 as a substantive appeal for the appealed claims, construed together with the previously received VA Form 9 to establish perfected appeals of all the claims the subject of the current appeal. The potential timing defect is thereby effectively cured. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011) (establishing Board jurisdiction over appealed claims); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (rules governing filing of substantive appeal are expressly permissive); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

The issue of entitlement to compensation under the provisions of 38 C.F.R. § 1151 for generalized anxiety disorder as due to colonoscopy and associated care performed by VA in September 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of competent and probative evidence of record is against a finding that hypertension, anemia, back pain, neuropathy of the left lower extremity, hernia of the right groin, loss of bowel control, yeast infection, or hydrocele resulted from colonoscopy and associated care performed by VA in September 2007.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension, alleged to have been caused by colonoscopy and associated care performed by VA in September 2007, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).

2. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for anemia, alleged to have been caused by colonoscopy and associated care performed by VA in September 2007, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).

3. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for back pain, alleged to have been caused by colonoscopy and associated care performed by VA in September 2007, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).

4. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy of the left lower extremity, alleged to have been caused by colonoscopy and associated care performed by VA in September 2007, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).

5. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for hernia of the right groin, alleged to have been caused by colonoscopy and associated care performed by VA in September 2007, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).

6. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for loss of bowel control, alleged to have been caused by colonoscopy and associated care performed by VA in September 2007, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).

7. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for yeast infection, alleged to have been caused by colonoscopy and associated care performed by VA in September 2007, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).

8. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for hydrocele, alleged to have been caused by colonoscopy and associated care performed by VA in September 2007, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2010). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed below, the Board has not found any. 

VA has fulfilled the above VCAA notice and development assistance requirements in this case with regard to the appealed claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 . The RO issued a VCAA letter in September 2008. This VCAA notice letter was followed by initial RO adjudication of the claim in November 2008. The letter provided the Veteran with adequate notice of the notice and duty-to-assist provisions of the VCAA, and informed him of the information and evidence necessary to substantiate his claim for benefits under the provisions of 38 C.F.R. § 1151 for hypertension, anemia, back pain, neuropathy of the left lower extremity, hernia of the right groin, loss of bowel control, yeast infection, or hydrocele due to colonoscopy and associated care performed by VA in September 2007. Also by this letter, he was told that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for disability compensation, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to compensation and that a disability rating and an effective date for the award of benefits will be assigned if compensation is granted. In this case, the September 2008 VCAA letter afforded Dingess-type notice. However, to whatever extent such notice was inadequate, that inadequacy is in this case is moot and harmless because the 38 U.S.C.A. § 1151 claims the subject of this appeal are herein denied. 

VA has a duty to assist the Veteran in the development of claims. This duty includes assisting the Veteran in the procurement - pertinent to this case - of records hospitalization, treatment, or evaluation, including particularly treatment by VA contemporaneous with the time frame of the colonoscopy and associated care performed by VA in September 2007, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The VCAA letter requested that the Veteran advise of any VA and/or private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment pertaining to the 38 U.S.C.A. § 1151 claims, in support of the claims. 

The RO further requested any medical records, lay statements, or other evidence which might serve to corroborate the Veteran's assertions of the claimed conditions as due to colonoscopy and associated care performed by VA in September 2007. The Veteran both informed of and submitted evidence in furtherance of his claims. VA also requested indicated pertinent records. All records received from VA and private sources were associated with the claim file. The Veteran was duly informed, including by appealed rating action and a February 2010 SOC, of the evidence obtained and thus, by implication, of the evidence not obtained. He did not indicate the existence of additional pertinent evidence that has not been requested or obtained. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with the medical care which is the subject of the claim; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and the VA care must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). A VA examination may be similarly required, to the extent necessary, in furtherance of a benefits claim pursuant to the provisions of 38 U.S.C.A. § 1151. 

A VA medical examination of the claims file was obtained in October 2008, with the VA medical examiner affording opinions addressing questions of any negligence or other fault on the part of VA associated with the September 2007 VA colonoscopy and associated care provided the Veteran. The Board finds that this examination and opinion are sufficiently thorough and based on review of relevant evidence, and supported by adequate analysis to allow the Board to weigh them against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The Board further finds that this examination report, taken together with the balance of the evidence of record, is adequate for the Board's adjudication of the claims the subject of the present appeal and adjudicated herein. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (addressing adequacy of medical examinations for adjudication of service connection claims, but reasoning is applicable as well to the 38 U.S.C.A. § 1151 context).

The Veteran's authorized representative has argued that because the October 2008 examiner did not address the claimed conditions individually in his opinion the examination and opinion are inadequate. The Board disagrees. The examiner specifically found that the bleeding that occurred from the September 2007 colonoscopy was an ordinary complication, and that there was no evidence that the VA had acted with "carelessness, negligence, lack of proper skill, error in judgment, or similar fault [...] in furnishing his care." Because the examiner found no unexpected outcome (no event not reasonably foreseeable) and no pertinent fault on the part of VA due to the September 2007 colonoscopy and associated care, the examiner addressed the necessary medical standards at issue to allow for the Board's adjudication. 38 U.S.C.A. § 11151. Because the examiner considered such questions of fault in the context of the claimed conditions at issue with due consideration of the medical history, the examiner addressed the medical questions raised in this case, and the fact that the examiner did not specifically state each claimed condition is immaterial and in no manner renders the medical examination report and opinion inadequate for purposes of the Board's adjudication herein. Hence, further examination would constitute unreasonable, unnecessary delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

The Veteran and his authorized representative have addressed the appealed claims by submitted statements. The Veteran initially requested a hearing before a Decision Review Officer (DRO) at the RO, but he withdrew that request by a letter signed by his authorized representative in February 2010. Neither the Veteran nor his authorized representative has indicated that he has an unfulfilled desire to address further his appealed claims, including by a hearing. 

All indicated development having been undertaken, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. The Veteran has thus presented no pertinent avenues of evidentiary development that the RO has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claims. Thus, the Board determines that the evidentiary record is adequate, and any medical or other questions perceived by the Veteran to be remaining pertaining to the 38 U.S.C.A. § 1151 claims in this case, based on development already undertaken, was the responsibility of the Veteran to seek to address. See 38 C.F.R. § 3.303. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision in this appeal have been accomplished. 


II. Claims for Benefits Under 38 U.S.C.A. § 1151

The statute at 38 U.S.C.A. § 1151(a) provides in relevant part that disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service- connected. As pertinent to this case, a qualifying additional disability means a disability which was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility, and the proximate cause of the disability or death was either: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

The implementing regulation (applicable to section 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped. VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b). Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet specified causation requirements. 38 C.F.R. § 3.361(c)(1) (disability actually resulted from the VA care); (c)(2) (continuance or natural progress of pre- existing condition cannot be due to VA care unless caused by failure to timely diagnose); (c)(3) (veteran's failure to follow medical instructions vitiates VA causation); (d)(1) (VA failed to exercise reasonable degree of care or acted without veteran's informed consent), (d)(2) (event not reasonably foreseeable caused additional disability). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support a claim for service connection (or for benefits pursuant to 38 U.S.C.A. § 1151) by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran contends that he has developed hypertension, anemia, left lower extremity neuropathy, hernia, loss of bowel control, yeast infection, and hydrocele all as a result of an alleged negligently performed colonoscopy in September 2007 at a VA hospital. He further contends that as a result of weakness due to excessive bleeding he was weak and rendered susceptible to injury, resulting in a low back strain at work subsequent to the procedure. 

The Veteran has asserted as a theory of negligence that the surgeon failed to properly cauterize when removing polyps, and as a result the Veteran suffered bleeding. 

The Veteran has not contended and the record does not otherwise show that the Veteran was not properly informed of potential risks of the procedure or that he did not provide properly informed consent for the procedure. To the contrary, VA records of the hospitalization and surgery document that informed consent was given prior to the procedure and that proper instructions were given following the procedure including actions to be taken by the patient in the event of complications such as bleeding. 

The claims file does contain a record of private colonoscopy a few days following the VA procedure in September 2007, based on complaints including blood per rectum. That colonoscopy did reveal a large amount of blood in the colon and multiple ulcerations from the prior, VA colonoscopy. One of these ulcers was observed to have a visible vessel at the edge that was slowly oozing. The ulcerations were otherwise observed to have grey-yellow bases and were without evidence of active bleeding. Some additional polyps were also removed, pathology reports of which revealed them not to be malignant. Treatment included clipping of all the polyp removal sites, based on slow oozing observed even after electrocautery. The private treating physician did not address or identify any negligence or any improper procedure in the initial VA colonoscopy. 

A VA medical examiner review of the claims file was obtained in October 2008 to address whether there was negligence in the VA colonoscopy performed in September 2007. That examiner noted that the Veteran had been appropriately informed of the potential risks and complications of the procedure. The examiner noted that the Veteran did have a complication of bleeding as a result of the VA colonoscopy, but he noted that this was an ordinary, common complication, that occurred "quite frequently" with colonoscopies "even under the best of care." The examiner reviewed the record and found no evidence of "any carelessness, negligence, lack of proper skill, error in judgment, or similar fault" in the colonoscopy performed and the VA care afforded the Veteran. The examiner further opined that beyond the identified bleeding, the Veteran's claimed conditions alleged as due to negligence in the September 2007 VA colonoscopy procedure, were not due to any negligence in the performance of the colonoscopy. 

Having carefully reviewed all the evidence presented, the Board finds that the evidence preponderates against there being any fault on the part of VA in the performance of the colonoscopy and associated VA care. The Board further finds that the preponderance of the evidence is against the colonoscopy and associated care being causally related to the Veteran's claimed conditions of hypertension, anemia, back pain, neuropathy of the left lower extremity, hernia of the right groin, loss of bowel control, yeast infection, and hydrocele. 

The Veteran, as a layperson, is not competent to address cognizably whether, as he alleges, the VA colonoscopy was "botched." Espritu. No cognizable evidence of record explicitly or implicitly supports this allegation. 

The Veteran, as a layperson, is also not competent to address such medical questions of causation as are alleged in this case, and the evidentiary record does not otherwise present any evidence establishing any causal link between the VA colonoscopy procedure and associated care and any of the Veteran's claimed conditions the subject of this appeal. Espiritu. Based on the absence of any supporting evidence of any such link, the evidence preponderates against the claims for benefits for all the claimed conditions pursuant to 38 U.S.C.A. §1151. 


ORDER

Benefits under the provisions of 38 C.F.R. § 1151 for hypertension claimed as due to colonoscopy and associated care performed by VA in September 2007, are denied. 

Benefits under the provisions of 38 C.F.R. § 1151 for anemia claimed as due to colonoscopy and associated care performed by VA in September 2007, are denied. 

Benefits under the provisions of 38 C.F.R. § 1151 for back pain claimed as due to colonoscopy and associated care performed by VA in September 2007, are denied. 

Benefits under the provisions of 38 C.F.R. § 1151 for neuropathy of the left lower extremity claimed as due to colonoscopy and associated care performed by VA in September 2007, are denied. 

Benefits under the provisions of 38 C.F.R. § 1151 for hernia of the right groin claimed as due to colonoscopy and associated care performed by VA in September 2007, are denied. 

Benefits under the provisions of 38 C.F.R. § 1151 for loss of bowel control claimed as due to colonoscopy and associated care performed by VA in September 2007, are denied. 

Benefits under the provisions of 38 C.F.R. § 1151 for yeast infection claimed as due to colonoscopy and associated care performed by VA in September 2007, are denied. 

Benefits under the provisions of 38 C.F.R. § 1151 for hydrocele claimed as due to 
colonoscopy and associated care performed by VA in September 2007, are denied. 



REMAND

The Veteran in his December 2008 notice of disagreement disagreed with the denial of benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for all the conditions the subject of this appeal, inclusive of claimed generalized anxiety disorder. While the RO in the appealed November 2008 rating action addressed psychiatric disability, claimed as generalized anxiety disorder, on both a direct basis and based on the provisions of 38 U.S.C.A. § 1151 as related to the Veteran's VA colonoscopy procedure performed in September 2007, the RO in the statement of the case (SOC) in February 2010 responsive to the Veteran's December 2008 notice of disagreement inexplicably failed to address the issue of entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for generalized anxiety disorder.  

The RO has yet to issue a responsive SOC addressing the 38 U.S.C.A. § 1151 generalized anxiety disorder claim. Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2011)) and requires further action. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011). In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal. 38 C.F.R. § 20.200 (2011). The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

RO should issue a statement of the case (SOC) to the Veteran addressing the claim of entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for generalized anxiety disorder.  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b) (2011). Then, only if the appeal is timely perfected is the issue to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


